Citation Nr: 1108044	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  08-29 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for meningitis (claimed as coccidiodomycosis with residual headaches).

2.  Entitlement to service connection for hypothyroidism and empty sella syndrome.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from February 1992 to August 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in January 2000 and May 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).  The January 2000 rating decision denied service connection for meningitis.  The May 2006 rating decision continued the previous denial of service connection for meningitis (subsequently claimed as coccidiodomycosis with residual headaches), and denied, in pertinent part, service connection for hypothyroidism and empty sella syndrome.

In January 2011, the Veteran testified at a Travel Board hearing in Waco, Texas, before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is in the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for meningitis secondary to coccidiodomycosis exposure, and for hypothyroidism and empty sella syndrome.  During her January 2011 Board hearing she testified that she was exposed to coccidiodomycosis while driving through the desert, with her car windows down, in June of 1992 en route from Texas to her duty station in California.  As proof of said she submitted military pay records that confirm that she was paid for "ordinary leave" from May 29, 1992, to June 5, 1992.

On VA examination in July 2008 the examiner opined that it is less likely than not that the Veteran contracted coccidiodomycosis during service because the Veteran had no foreign or overseas service; because service treatment records did not show that the Veteran visited the Southwest desert during active duty; and because there was no record of any complaints or treatment for headaches in service treatment records.  The examiner added that the Veteran's treatment during service in January 1993 "cannot be diagnosed as primary coccidiodal infection of the lungs" since the Veteran's first travel to the California desert was in the summer of 1993.  However, the Board notes the Veteran's sworn testimony that her travel through the Southwest desert was in the summer of 1992.  Moreover, even accepting the examiner's position that the Veteran traveled across the desert in 1993, the fact remains that the examiner failed to opine as to whether the Veteran's post-service diagnosis of meningitis was related to her travel, during service, across the Southwest desert.  The examiner also failed to mention a treating endocrinologist's September 2007 opinion that "it is very likely (more likely than not) that [the Veteran] was exposed in the summer of 1993 [to coccidioidal meningitis]."  See also VA Endocrinology Clinic Follow Up Record dated January 6, 2011.  The evidence is thus inadequate for a decision in this matter.  Remand for a new C&P examination is therefore warranted.  38 C.F.R. § 3.326.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule the Veteran for a new C&P examination regarding her claims for service connection for meningitis secondary to coccidiodomycosis exposure, and hypothyroidism and empty sella syndrome secondary to coccidiodomycosis exposure.  The claims file must be reviewed by the examiner.  The examiner must provide an opinion as to whether it is at least as likely as not that meningitis, hypothyroidism, and empty sella syndrome are related to any event in service, including the Veteran's travel during the Southwest desert while on active duty.  The opinion must include supporting rationale and must be associated with the claims file.  

2.  After completion step 1, and any other development deemed necessary, readjudicate the Veteran's claims for service connection for meningitis secondary to coccidiodomycosis exposure, and hypothyroidism and empty sella syndrome.  If any benefit sought remains denied, provide the Veteran and her representative with a Supplemental Statement of the Case and the opportunity to respond thereto.  Thereafter, return the case to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



